Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on March 29, 2021 have been considered, but are not persuasive. 
The following annotated figures are to help clarify the structure that Examiner relied on to teach the limitation “the hub proximal end received within the end connector element”. 

    PNG
    media_image1.png
    337
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    509
    media_image2.png
    Greyscale



/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792